DETAILED ACTION
Claims 1, 9, and 15 are amended. Claims 18 and 21 are cancelled. Claim 22 is new. Claims 1-17, 19-20, and 22 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 03/18/2021 has been entered.

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22, line 1: “a wrapper” should have been –the wrapper—.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2017/0315789 A1; hereinafter Lam) in view of Achin et al. (US 2018/0060738 A1; hereinafter Achin) and Binjrajka (US 2014/0075413 A1).

With respect to claim 1, Lam teaches: A method of creating a template (see e.g. Lam, paragraph 61) …, the method comprising: 
receiving, from a [machine learning] library (see e.g. Lam, Fig. 1: “Workflow Library 118”), two or more [non-platform specific] kernels (see e.g. Lam, Fig. 4: “Step 406A”, “Step 406B”, “Step 406C”; paragraph 59: “workflow steps may be stored in workflow library 118... select one of the workflow steps”; and paragraph 71), including at least two of a pre-processing kernel, a variable transformation kernel (see Lam, e.g. paragraph 73: “logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values”), a manifold learning kernel and a post-processing kernel (see e.g. Lam, paragraph 124: “workflow step 1304 of FIG. 3 labeled "Http" may generate output parameters labeled "Body" and "Status Code," and workflow step 706 labeled "Send Message" may generate output parameters labeled "From Phone Number," "Status," etc.”), 
aggregating, via a processor (see e.g. Lam, Fig. 30: “Processor Circuit 3002”; and paragraph 175), the two or more kernels into a template (see e.g. Lam, paragraph 61: “workflow templates, which each include one or more workflow steps pre-connected for operation… configuring the contents of the workflow template, and/or may add additional workflow steps to the workflow steps of the workflow template”); and 
integrating the template into a user interface (see e.g. Lam, paragraph 97: “selected workflow steps may be displayed (rendered) in a GUI, such as a GUI rendered by a browser”; and Fig. 5-7).
Lam does not but Achin teaches:
see e.g. Achin, paragraph 4: “electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models”)
machine learning (see e.g. Achin, paragraph 5: “Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables”)
Lam and Achin are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve efficiency of data processing associated with particular businesses (see Achin, paragraphs 3-5; and Lam, paragraphs 2-3).
Furthermore, Lam does not explicitly disclose the kernels being “non-platform specific”.
However, Binjrajka teaches:
non-platform specific (see e.g. Binjrajka, paragraph 12: “a non-platform specific reusable workflow component (hereinafter "workflow page") may be created and include metadata to define data in, data out, and rules that the workflow page complies with”)
wherein the two or more kernels use a standardized set of variables (see e.g. Binjrajka, paragraph 25: “common information for the generated workflow, e.g., a header, a footer, a color scheme for a page, and global application parameters… customizes the workflow pages with the common layout information”); 
Lam and Binjrajka are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve compatibility with different platforms (see Binjrajka, paragraph 12).

With respect to claim 2, Lam as modified teaches: The method of claim 1, wherein integrating the template into a user interface comprises: 
Lam does not but Achin teaches:
writing a wrapper around the template (see e.g. Achin, paragraph 68: “create a “wrapper" that allows it to execute the incorporated software. The modeling task builder 230 may implement such wrappers utilizing any mechanism for integrating software components”).
Lam and Achin are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to avoid potential compatibility issues.

With respect to claim 3, Lam as modified teaches: The method of claim 2, wherein integrating the template into a user interface further comprises: 
Lam does not but Achin teaches:
adding a container image for the template (see e.g. Achin, paragraph 260: “VM Image Storage 832. This module provides an interface to and manages storage for the VM images used to run IDE and worker instances. It stores images in a self-sufficient VM container format”).
Lam and Achin are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve security by providing an isolated and self-sufficient execution environment.

With respect to claim 4, Lam as modified teaches: The method of claim 3, 
Lam does not but Achin teaches:
wherein the container image comprises a complete file system that contains code, runtime files, system tools, and system libraries so that the template can be executed regardless of its environment (see e.g. Achin, paragraph 260: “VM images used to run IDE and worker instances. It stores images in a self-sufficient VM container format. For IDE instances, it preserves the user's state across sessions, while it loads new worker instances as blank copies from that worker type's template”).
Lam and Achin are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve security by providing an isolated and self-sufficient execution environment.

With respect to claim 5, Lam as modified teaches: The method of claim 3, wherein integrating the template into a user interface further comprises: 
adding an html file to present parameters for a user to review and/or modify (see e.g. Lam, paragraph 93: “developers are enabled to extend the lists of input parameters and output parameters. This is accomplished by enabling a developer of an API corresponding to a workflow step to extend the API to indicate where inputs can be pulled from, which may include a dynamic list”; and paragraph 112: “The dynamic list may have any form, including… HTML”).

With respect to claim 9, Lam teaches: A non-transitory computer-readable medium comprising instructions that when executed by a processor perform a method (see e.g. Lam, paragraphs 181-183) …, the method comprising: 
receiving, from a [machine learning] library (see e.g. Lam, Fig. 1: “Workflow Library 118”), two or more [non-platform specific] kernels (see e.g. Lam, Fig. 4: “Step 406A”, “Step 406B”, “Step 406C”; paragraph 59: “workflow steps may be stored in workflow library 118... select one of the workflow steps”; and paragraph 71), including at least two of a pre-processing kernel, a variable transformation kernel (see Lam, e.g. paragraph 73: “logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values”), a manifold learning kernel and a post-processing kernel (see e.g. Lam, paragraph 124: “workflow step 1304 of FIG. 3 labeled "Http" may generate output parameters labeled "Body" and "Status Code," and workflow step 706 labeled "Send Message" may generate output parameters labeled "From Phone Number," "Status," etc.”),
aggregating, via a processor (see e.g. Lam, Fig. 30: “Processor Circuit 3002”; and paragraph 175), the two or more kernels into a template (see e.g. Lam, paragraph 61: “workflow templates, which each include one or more workflow steps pre-connected for operation… configuring the contents of the workflow template, and/or may add additional workflow steps to the workflow steps of the workflow template”); 
integrating the template into a user interface (see e.g. Lam, paragraph 97: “selected workflow steps may be displayed (rendered) in a GUI, such as a GUI rendered by a browser”; and Fig. 5-7); and
executing the template (see e.g. Lam, paragraph 67: “workflow logic to implement the workflow is generated… workflow logic generator 112 may generate workflow logic 120 in the form of an executable file, a zip file, or other form, which may be executed in a standalone fashion, may be executed in a browser, or may be executed in another manner”).
Lam does not but Achin teaches:
associated with an industrial problem (see e.g. Achin, paragraph 4: “electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models”)
machine learning (see e.g. Achin, paragraph 5: “Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables”)
Lam and Achin are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve efficiency of data processing associated with particular businesses (see Achin, paragraphs 3-5; and Lam, paragraphs 2-3).
Furthermore, Lam does not explicitly disclose the kernels being “non-platform specific”.
However, Binjrajka teaches:
non-platform specific (see e.g. Binjrajka, paragraph 12: “a non-platform specific reusable workflow component (hereinafter "workflow page") may be created and include metadata to define data in, data out, and rules that the workflow page complies with”)
wherein the two or more kernels use a standardized set of variables (see e.g. Binjrajka, paragraph 25: “common information for the generated workflow, e.g., a header, a footer, a color scheme for a page, and global application parameters… customizes the workflow pages with the common layout information”); 
Lam and Binjrajka are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve compatibility with different platforms (see Binjrajka, paragraph 12).

With respect to claims 10 and 11: Claims 10 and 11 are directed to a computer-readable medium configured to perform a method corresponding to the method disclosed in claims 3 and 4, respectively; please see the rejections directed to claims 3 and 4 above which also cover the limitations recited in claims 10 and 11.

With respect to claim 15, Lam teaches: A system (see e.g. Lam, Fig. 30)…, the system comprising: 
a processor (see e.g. Lam, Fig. 30: “Processor Circuit 3002”); and 
a non-transitory computer-readable medium (see e.g. Lam, Fig. 30: “System Memory 3004”) comprising instructions that when executed by the processor perform a method (see e.g. Lam, paragraphs 181-183) …, the method comprising: 
receiving, from a [machine learning] library (see e.g. Lam, Fig. 1: “Workflow Library 118”), two or more [non-platform specific] kernels (see e.g. Lam, Fig. 4: “Step 406A”, “Step 406B”, “Step 406C”; paragraph 59: “workflow steps may be stored in workflow library 118... select one of the workflow steps”; and paragraph 71), including at least two of a pre-processing kernel, a variable transformation kernel (see Lam, e.g. paragraph 73: “logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values”), a manifold learning kernel and a post-processing kernel (see e.g. Lam, paragraph 124: “workflow step 1304 of FIG. 3 labeled "Http" may generate output parameters labeled "Body" and "Status Code," and workflow step 706 labeled "Send Message" may generate output parameters labeled "From Phone Number," "Status," etc.”),
aggregating, via the processor (see e.g. Lam, paragraph 175), the two or more kernels into a template (see e.g. Lam, paragraph 61: “workflow templates, which each include one or more workflow steps pre-connected for operation… configuring the contents of the workflow template, and/or may add additional workflow steps to the workflow steps of the workflow template”); 
integrating the template into a user interface (see e.g. Lam, paragraph 97: “selected workflow steps may be displayed (rendered) in a GUI, such as a GUI rendered by a browser”; and Fig. 5-7); and
executing the template (see e.g. Lam, paragraph 67: “workflow logic to implement the workflow is generated… workflow logic generator 112 may generate workflow logic 120 in the form of an executable file, a zip file, or other form, which may be executed in a standalone fashion, may be executed in a browser, or may be executed in another manner”).
Lam does not but Achin teaches:
for detection of problems associated with a machine (see e.g. Achin, paragraph 4: “electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models”)
associated with an industrial problem (see e.g. Achin, paragraph 4: “electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models”)
machine learning (see e.g. Achin, paragraph 5: “Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables”)
Lam and Achin are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve efficiency of data processing associated with particular businesses (see Achin, paragraphs 3-5; and Lam, paragraphs 2-3).
Furthermore, Lam does not explicitly disclose the kernels being “non-platform specific”.
However, Binjrajka teaches:
non-platform specific (see e.g. Binjrajka, paragraph 12: “a non-platform specific reusable workflow component (hereinafter "workflow page") may be created and include metadata to define data in, data out, and rules that the workflow page complies with”)
wherein the two or more kernels use a standardized set of variables (see e.g. Binjrajka, paragraph 25: “common information for the generated workflow, e.g., a header, a footer, a color scheme for a page, and global application parameters… customizes the workflow pages with the common layout information”); 
Lam and Binjrajka are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to improve compatibility with different platforms (see Binjrajka, paragraph 12).

With respect to claims 16 and 17: Claims 16 and 17 are directed to a system configured to perform a method corresponding to the method disclosed in claims 3 and 4, respectively; please see the rejections directed to claims 3 and 4 above which also cover the limitations recited in claims 16 and 17.

With respect to claim 22, Lam as modified teaches: The method of claim 2, 
Lam does not but Achin teaches:
wherein writing a wrapper around the template (see e.g. Achin, paragraph 68: “create a “wrapper" that allows it to execute the incorporated software”) further comprising:
automatically inserting the template (see e.g. Achin, paragraph 67: “incorporate software components from other sources”) within a system specific software module (see e.g. Achin, paragraph 68: “implement such wrappers utilizing any mechanism for integrating software components, including, without limitation, compiling a component's source code into an internal executable, linking a component's object code into an internal executable, accessing a component through an emulator of the computing environment expected by the component's standalone executable, accessing a component's functions running as part of a software service on a local machine, accessing a components functions running as part of a software service on a remote machine, accessing a component's function through an intermediary software service running on a local or remote machine, etc.”) adapted to interface with a template-executing system (see e.g. Achin, paragraph 68: “after the wrapper has been generated, modeling tool 200 may make software calls to the component as it would any other routine”; and paragraph 62: “a modeling tool 200 suitable for building machine-executable templates encoding predictive modeling techniques and for integrating such templates into predictive modeling methodologies”).
Lam and Achin are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Achin. The motivation/suggestion would be to expand the potential processing capabilities of the workflows (see Achin, paragraph 67).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Achin and Binjrajka as applied to claims 5 and 10 above, and further in view of Wierda et al. (US 9,696,971 B1; hereinafter Wierda).

With respect to claim 6, Lam as modified teaches: The method of claim 5, wherein integrating the template into a user interface further comprises: 
adding JAVASCRIPT … directives to plot results in a graphical format (see e.g. Lam, paragraph 68: “Workflow definition information 316 includes information that defines the sequence and operation of the workflow of workflow logic (e.g., lists the workflow step operations and their ordering/sequencing) and includes the parameter values for the workflow. For example, workflow definition information 316 may be generated to contain information in the format of a JSON (JavaScript object notation) file”; paragraph 97; and Fig. 5-7).
Lam does not but Wierda teaches: 
and Angular (see e.g. Wierda, column 7, lines 33-35: “the Client UI code 96 comprises components including Bootstrap based Angular Directive components”)
Lam and Wierda are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Wierda. The motivation/suggestion would be to improve the development process by utilizing out-of-the-box software components (see e.g. Wierda, column 6, lines 30-43).

With respect to claim 12, Lam as modified teaches: The medium of claim 10, wherein integrating the template into a user interface further comprises: 
see e.g. Lam, paragraph 93: “developers are enabled to extend the lists of input parameters and output parameters. This is accomplished by enabling a developer of an API corresponding to a workflow step to extend the API to indicate where inputs can be pulled from, which may include a dynamic list”; and paragraph 112: “The dynamic list may have any form, including… HTML”); and 
adding JAVASCRIPT … directives to plot results in a graphical format (see e.g. Lam, paragraph 68: “Workflow definition information 316 includes information that defines the sequence and operation of the workflow of workflow logic (e.g., lists the workflow step operations and their ordering/sequencing) and includes the parameter values for the workflow. For example, workflow definition information 316 may be generated to contain information in the format of a JSON (JavaScript object notation) file”; paragraph 97; and Fig. 5-7).
Lam does not but Wierda teaches: 
and Angular (see e.g. Wierda, column 7, lines 33-35: “the Client UI code 96 comprises components including Bootstrap based Angular Directive components”)
Lam and Wierda are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Wierda. The motivation/suggestion would be to improve the development process by utilizing out-of-the-box software components (see e.g. Wierda, column 6, lines 30-43).

Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Achin and Binjrajka as applied to claims 5 and 16 above, and further in view of Manfe et al. (US 2014/0279908 A1; hereinafter Manfe).

With respect to claim 7, Lam as modified teaches: The method of claim 5, wherein integrating the template into a user interface further comprises: 
Lam does not but Manfe teaches:
adding shell script for a framework to call when a template is chosen to be executed (see e.g. Manfe, paragraph 33: “The wrapper script (314) may be a shell script including functionality to unpack and deploy the zone stored in the archive file. The wrapper script (314) may also provide the user with an interface by which to execute the authoring tool (312) in order to create a new deployable zone template (300)”).
Lam and Manfe are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Manfe. The motivation/suggestion would be to improve processing efficiency associated with template execution (see e.g. Manfe, paragraph 33).

With respect to claim 8, Lam as modified teaches: The method of claim 7, further comprising: 
Lam does not but Manfe teaches:
executing the template wherein execution of the template causes the shell script to be called and the shell script executes the container image (see e.g. Manfe, paragraph 33: “The wrapper script (314) may be a shell script including functionality to unpack and deploy the zone stored in the archive file”; and paragraph 26: “a zone (also referred to as a zonepath image file (304)”).
Lam and Manfe are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Manfe. The motivation/suggestion would be to improve processing efficiency associated with template execution (see e.g. Manfe, paragraph 33).

With respect to claims 19 and 20: Claims 19 and 20 are directed to a system comprising a computer-readable medium comprising instructions to perform a method corresponding to the method disclosed in claims 7 and 8, respectively; please see the rejections directed to claims 7 and 8 above which also cover the limitations recited in claims 19 and 20.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Achin, Binjrajka, and Wierda as applied to claim 12 above, and further in view of Manfe.

With respect to claim 13, Lam as modified teaches: The medium of claim 12, wherein integrating the template into a user interface further comprises: 
Lam does not but Manfe teaches:
adding shell script for a framework to call when a template is chosen to be executed (see e.g. Manfe, paragraph 33: “The wrapper script (314) may be a shell script including functionality to unpack and deploy the zone stored in the archive file. The wrapper script (314) may also provide the user with an interface by which to execute the authoring tool (312) in order to create a new deployable zone template (300)”).
Lam and Manfe are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Manfe. The motivation/suggestion would be to improve processing efficiency associated with template execution (see e.g. Manfe, paragraph 33).

With respect to claim 14, Lam as modified teaches: The medium of claim 13, 
Lam does not but Manfe teaches:
wherein execution of the template causes the shell script to be called and the shell script executes the container image (see e.g. Manfe, paragraph 33: “The wrapper script (314) may be a shell script including functionality to unpack and deploy the zone stored in the archive file”; and paragraph 26: “a zone (also referred to as a zonepath image file (304)”).
Lam and Manfe are analogous art because they are in the same field of endeavor: creating machine-executable templates. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lam with the teachings of Manfe. The motivation/suggestion would be to improve processing efficiency associated with template execution (see e.g. Manfe, paragraph 33).

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, the applicant argues that Lam in view of Achin and Binjrajka fails to teach the limitation “receiving, from a machine learning library, two or more non-platform specific kernels including at least two of a pre-processing kernel, a variable transformation kernel, a manifold learning kernel and a post-processing kernel, wherein the two or more kernels use a standardized set of variables” as recited (Remarks, pages 6-8).
Initially, the Examiner notes that the features upon which applicant relies (i.e. each kernel being specific to an industrial related problem, kernels passing information between each other using In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Examiner further notes that Lam discloses a workflow step 702 (i.e. a first kernel) that performs multiplication and/or summation operations on variables (i.e. variable transformation operations) and a workflow step 1302 (i.e. a second kernel) that defines a structure for its output (e.g. body and status codes for Http) and how to provide the output to a user (i.e. post-processing), such as a text message; for example in paragraph 73: “logical elements may be selected for inclusion in a workflow, including arithmetic logic (e.g., summers, multipliers, etc.), conditional logic, etc., that operate based on variable values”; and paragraph 124: “workflow step 1304 of FIG. 3 labeled "Http" may generate output parameters labeled "Body" and "Status Code," and workflow step 706 labeled "Send Message" may generate output parameters labeled "From Phone Number," "Status," etc.”. That is, Lam discloses at least two of a variable transformation workflow step, and a post-processing workflow step
	Therefore, Lam teaches the limitation “at least two of a pre-processing kernel, a variable transformation kernel, a manifold learning kernel and a post-processing kernel” as recited in claim 1. 
Regarding Binjrajka, the Examiner would like to highlight that this reference is used as a secondary reference to Lam for addressing “non-platform specific” kernels and using “a standardized set of variables” by the kernels. 

However, Lam does not explicitly disclose these workflow steps being “non-platform specific” and/or the workflow steps using “standardized set of variables”.
On the other hand, Binjrajka discloses non-platform specific reusable workflow components that utilize common information (i.e. standardized variables), such as a header, a footer, a color scheme for a page, and global application parameters; for example in paragraphs 12 and 25.
Therefore, Lam in view of Achin (which discloses using “machine-learning” libraries in paragraph 5) and Binjrajka teach the limitation “receiving, from a machine learning library, two or more non-platform specific kernels including at least two of a pre-processing kernel, a variable transformation kernel, a manifold learning kernel and a post-processing kernel, wherein the two or more kernels use a standardized set of variables” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

(2)	Regarding newly added claim 22, note that Achin discloses implementing a wrapper that allows integration of software components from other sources for modeling tasks (i.e. templates) by incorporating these components into internal executables (i.e. system specific software modules) that are adapted to interface with predictive modeling methodologies that utilize machine-executable templates (i.e. template-executing systems), for example in paragraphs 67-68.
	Therefore, Achin teaches the limitation “automatically inserting the template within a system specific software module adapted to interface with a template-executing system” as recited in claim 22. For more details, please see the corresponding rejection above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,354,349 B2 by Sankaran et al. discloses generating a workflow that includes a pre-processing step for raw data and utilizes manifold learning techniques (see column 4, lines 31-50; from column 5, line 46 to column 6, line 6; column 13, lines 26-53; Fig. 2, 6).
U.S. Patent No. 9,773,219 B2 by Sankaran et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/UMUT ONAT/Primary Examiner, Art Unit 2194